CSNACH AEP Pall Ree & °A SSUcr

Employment and Litigation Attorneys DOCUMENT
ELECTRONICALLY FILED

DOC #:

60 East 42" Street, Suite 4510 DATE FILED: 2/23/2021
New York, New York 10165 a

  

 

michael@faillacelaw.com

February 22, 2021

VIA ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Poltamai et al v. Hophapcity Inc. et al;
Case No. 20-cv-03657-AT

Your Honor:
This firm represents Plaintiff in the above referenced matter. We write to respectfully
request the initial conference in this case, currently scheduled for March 2, 2021, be adjourned

by thirty days. This is the first request of its kind and is submitted on consent.

The reason for this request is that the parties are scheduled to mediate their dispute on
that day. We apologize for the logistical error on our parts.

We thank the Court for its time and attention.

Respectfully Submitted,

/s/ Michael Faillace
Michael Faillace, Esq.

GRANTED in part, DENIED in part. The initial pretrial conference scheduled for March 2, 2021, is
ADJOURNED to March 18, 2021, at 10:00 a.m. By March 11, 2021, the parties shall file their proposed case
management plan and joint letter.

SO ORDERED.

Dated: February 23, 2021 O}-

New York, New York ANALISA TORRES
United States District Judge

 

Certified as a minority-owned business in the State of New York
